DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  In the Examiner’s opinion in regards to claim 1, Sekizawa et al (US 10726714 B2) teaches a road surface condition estimation device (100) comprising a tire side device (1, i.e. tire mounted sensor) including a vibration detection unit (11, i.e. acceleration sensor) configured to output the vibrations applied to a tire (Column 4, lines 28-45) and a control unit (13) configured to generate road surface data by using the detection signal of the vibration detection unit (11) as a detection signal, which indicates the vibration data in the tire-tangential direction, and processing this detection signal, and conveys the road surface data to the RF circuit (14) (Column 4, lines 51-64).  
However, Sekizawa et al does not teach the road surface condition determination device further comprising the vehicle body side system including a second data communication unit configured to receive the road surface data and the measurement 

  In the Examiner’s opinion in regards to claim 19, Sekizawa et al (US 10726714 B2) teaches a road surface condition estimation device (100) comprising a tire side device (1, i.e. tire mounted sensor) including a vibration detection unit (11, i.e. acceleration sensor) configured to output the vibrations applied to a tire (Column 4, lines 28-45) and a control unit (13) configured to generate road surface data by using the detection signal of the vibration detection unit (11) as a detection signal, which indicates the vibration data in the tire-tangential direction, and processing this detection signal, and conveys the road surface data to the RF circuit (14) (Column 4, lines 51-64).  
However, Sekizawa et al does not teach the road surface condition determination device further comprising the vehicle body side system including a second data communication unit configured to receive the road surface data and the measurement data transmitted from the first data communication unit by bilateral communication with the tire side device including a second control unit configured to determine a road .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekizawa et al (US 20190143987 A1) - The present disclosure provides a tire-mounted sensor configured to generate a road surface data indicating a road surface condition based on a detection signal output from a vibration detector when a rotational angle of a tire reaches a ground angle, and to transmit the road surface data.
Svantesson et al (US 10378159 B2) - The object of the present invention is to provide information on road surface conditions, in an improved manner and obtained by means of components already comprised in vehicles.
Mori et al (US 20150191056 A1) - The present disclosure relates to a wheel position detection apparatus that detects in which position of a vehicle a wheel to be detected is mounted, and a tire air pressure detection apparatus provided with the wheel position detection apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.L.J/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856